CHEZEM, Judge,
concurring and dissenting.
I concur in result, in part, because I agree with the Majority's decision to order that a guardian ad litem be appointed in this case. However, I disagree with the litmus the Majority used in arriving at that result. The Majority requires a guardian ad litem "when it is unlikely that the children's rights will be adequately represented." I believe it is incumbent upon trial courts to appoint guardian ad litems anytime in which paternity is being established in a child, be that a child born in or out of wedlock. Children born out of wedlock are no less susceptible to having their interests conflict with the other parties to the paternity action than are children born in wedlock.
I respectfully dissent with the remainder of the Majority's opinion. While I agree with the Majority that the judgment is void, I do not think, however, that it is within our purview as a court of review to order that the proceedings be accomplished within ninety days from the issuance of our opinion. Should the guardian ad litem, for example, find that more time be necessary for evaluation, it is the trial court which must make that determination. Also, the parties may at any time chose to dismiss the suit. Additionally, we overstep our bounds as an appellate tribunal when we make a determination as to temporary custody. Such fact-sensitive matters are for the trial court to determine.